Exhibit 10.8
 
FORM OF UNSECURED LIMITED GUARANTY OF COLLECTION
 
This UNSECURED LIMITED GUARANTY OF COLLECTION (this “Guaranty”), dated as of
___________, 2012 [to be dated and executed upon closing of the merger], is
executed and delivered by Pacific Energy Development Corp., a Nevada corporation
(the “Guarantor”) in favor of Centurion Credit Funding LLC, in its capacity as
the Investor under the Purchase Agreement (as defined below) together with its
successors, transferees and assigns, the “Investor”).
 
W I T N E S S E T H:
 
WHEREAS, on February 24, 2011, Blast Energy Services, Inc., a Texas corporation
(the “Issuer”) and the Investor entered into that certain Note Purchase
Agreement (the “Purchase Agreement”), together with the Transaction Documents
referenced in the Purchase Agreement and defined therein, including the First
Tranche Promissory Note and the Second Tranche Promissory Note, the Royalty
Payment Agreement, the Mortgages, the Security Agreement, Warrant Agreement
(including the first and second amendments), and Intercreditor Agreement, and
the Guarantee;
 
WHEREAS, prior to the execution of this Guaranty, the Issuer, the Guarantor and
Blast Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of the
Issuer (“Merger Sub”), entered into a Plan and Agreement of Reorganization (as
the same may be amended from time to time, the “Merger Agreement”) attached
hereto as Exhibit A, providing for, among other things, the merger (the
“Merger”) of Merger Sub with and into the Guarantor pursuant to the terms and
conditions of the Merger Agreement (the “Merger Transaction”);
 
WHEREAS, in anticipation of the Merger, on or around _____, the certain of the
Transaction Documents referred to above, including but not limited to the Notes,
were amended (copies of such amended documents are attached to this Guaranty);
 
WHEREAS, the consent of the Investor is necessary on order for the parties to
consummate the merger;
 
WHEREAS, as a condition to its willingness to consent to the Merger Agreement,
the Investor has required that the Guarantor execute and deliver this Guaranty;
and
 
WHEREAS, the Guarantor believes it shall derives substantial benefit from the
consummation of the Merger Agreement, and in order to induce the Investor to
consent to the Merger Agreement, the Guarantor is willing to execute and deliver
this Guaranty,
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Guarantor, Guarantor hereby agrees as follows:
 
1. Guaranty .  The Guarantor hereby guarantees to the Investor the full and
punctual payment when due (whether at maturity, pursuant to a mandatory
prepayment requirement, by acceleration or otherwise) of up to the principal
amount due under the First Tranche Promissory Note and the Second Tranche
Promissory Note (the “Notes”), the Exit Fee, all interest (including default
interest and all interest that accrues after the commencement of any Insolvency
Proceeding (as defined in the Security Agreement) irrespective of whether a
claim therefor is allowed in such case or proceeding), and other fees and
expenses due to the Investor in connection with the Notes, including costs and
expenses incurred or expended by the Investor in connection with the enforcement
of this Guaranty (the “Guaranteed Obligations”).  This is a guaranty of
collection only, and not a guaranty of payment.  Before enforcing this Guaranty,
(i) the Investor first must foreclose upon any collateral securing the Notes
under the Mortgages, (ii) the Investor must use reasonable efforts to obtain
judgment against the Issuer, and (iii) following satisfaction of clauses (i) and
(ii) all or a portion of the sums due under the Notes constituting liabilities
hereunder must remain unpaid; provided, however, if the Issuer becomes the
debtor in (A) any voluntary or (B) any involuntary bankruptcy case which is not
dismissed within 60 days, then the Investor immediately may enforce this
Guaranty against the Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
2. Limited Guaranty.  The liability of the Guarantor hereunder shall be limited
to the extent of the Guarantied Obligations.
 
3. Waivers by Guarantor; Investor’s Freedom to Act.  In all cases except as set
forth in this Guaranty, (i) the Guarantor agrees that the Guarantied Obligations
will be paid and performed strictly in accordance with their terms regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Investor with respect thereto,
and (ii) the Guarantor waives presentment, demand, protest, notice of
acceptance, notice of Guarantied Obligations incurred and all other notices of
any kind, all defenses which may be available to the Issuer by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Issuer, and all suretyship
defenses generally. Without limiting the generality of the foregoing, and in all
cases except as set forth in this Guaranty, the Guarantor agrees that the
obligations of the Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) any extensions, renewals,
increases, restatements, replacements, settlements or compromises of any portion
of the Guaranteed Obligations; (ii) any rescissions, forbearances, waivers,
amendments or modifications of any of the terms or provisions of any agreement
evidencing, securing or otherwise executed in connection with any portion of the
Guaranteed  Obligations; (iii) the substitution or release of any entity
primarily or secondarily liable for any portion of the Guaranteed Obligations or
of any property or asset subject to a Lien in favor of the Investor; (iv) the
adequacy of any rights the Investor may have against any collateral or other
means of obtaining repayment of the Guarantied Obligations; (v) the impairment
of any collateral securing the Guarantied Obligations, including without
limitation the failure to perfect or preserve any rights the Investor might have
in such collateral or the substitution, exchange, surrender, release, loss or
destruction of any such collateral; or (vi) any other act or omission which
might in any manner or to any extent vary the risk of the Guarantor or otherwise
operate as a release or discharge of the Issuer or any other guarantor, all of
which may be done without notice to the Guarantor.
 
4. Unenforceability of Obligations Against Issuer.  If for any reason the Issuer
has no legal existence or is under no legal obligation to discharge any of the
Guarantied Obligations, or if any of the Guarantied Obligations have become
irrecoverable from the Issuer by operation of law or for any other reason, this
Guaranty shall nevertheless be binding on the Guarantor to the same extent as if
the Guarantor at all times had been the principal obligor on all such Guarantied
Obligations. In the event that acceleration of the time for payment of the
Guarantied Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Issuer, all such amounts otherwise subject to acceleration
under the terms of the Notes shall be immediately due and payable by the
Guarantors.
 
 
 
 

--------------------------------------------------------------------------------

 
5. Subrogation; Subordination.  Until the payment and performance in full of all
Guarantied Obligations, the Guarantor shall not exercise any rights against the
Issuer arising as a result of payment by the Guarantor hereunder, by way of
subrogation or otherwise (the Investor having no duty or obligation to take any
action at any time to protect or preserve any right of subrogation) and will not
prove any claim in competition with the Investor or its affiliates in respect of
any payment hereunder in bankruptcy or insolvency proceedings of any nature;
Guarantor will not claim any set-off or counterclaim against the Issuer in
respect of any liability of the Guarantor to the Issuer; and the Guarantor
waives any benefit of and any right to participate in any collateral which may
be held by the Investor.  The payment of any amounts due with respect to any
indebtedness of the Issuer now or hereafter held by the Guarantor is hereby
subordinated to the prior payment in full of the Guarantied Obligations.  The
Guarantor agrees that after the occurrence of any default in the payment or
performance of the Guarantied Obligations, after the expiration of any
applicable grace period, if any, it will not demand, sue for or otherwise
attempt to collect after such time any such indebtedness of the Issuer to the
Guarantor until the Guarantied Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Investor
and be paid over to the Investor on account of the Guarantied Obligations
without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.
 
6. Further Assurances.  The Guarantor agrees to do all such things and execute
all such documents, as the Investor may consider reasonably necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Investor hereunder, in all cases at the Investor's sole
expense.  The Investor agrees and acknowledges that the Guarantor may in the
future seek to borrow funds from third parties, including borrowings on a
secured basis. In this regard, the Investor agrees to subordinate in full its
right to collect upon this Guaranty to any such bona fide third party secured
lenders, in the manner as such secured lenders may reasonably require.
 
7. Termination; Reinstatement.  This Guaranty shall remain in full force and
effect until the Guarantied Obligations are paid in full and is not subject to
any recapture or preference in bankruptcy or similar proceedings.  This Guaranty
shall continue to be effective or be reinstated if at any time any payment made
or value received with respect to any portion of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Investor upon the insolvency,
bankruptcy or reorganization of the Issuer, or otherwise, all as though such
payment had not been made or value received.
 
8. Successors and Assigns.  This Guaranty shall be jointly and severally binding
upon the Guarantor, its successors and assigns, and shall inure to the benefit
of and be enforceable by the Investor and its successors, transferees and
assigns.  The Investor may assign or otherwise transfer any agreement or any
note held by it evidencing, securing or otherwise executed in connection with
the Guarantied Obligations, or sell participations in any interest therein, to
any other person or entity, and such other person or entity shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to the Investor herein.
 
 
 

--------------------------------------------------------------------------------

 
9. Amendments and Waivers.  No amendment or waiver of any provision of this
Guaranty or consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Investor and the
Guarantor.  No delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
10. Notices.  All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class mail postage prepaid or, in the case of facsimile or email notice, when
transmitted, addressed as follows: if to the Guarantor, to the following g
address: __________, and if to the Investor, at the address set forth in the
Purchase Agreement.
 
11. Governing Law; Consent to Jurisdiction.  This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflicts of laws provisions.  The Guarantor agrees that any
suit for the enforcement of this Guaranty may be brought in the courts of the
State of New York or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon the Guarantor by mail at the address specified in Section
10 hereof.  The Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.  Any enforcement action relating to this
Guaranty may be brought by motion for summary judgment in lieu of a complaint
pursuant to Section 3213 of the New York Civil Practice Law and Rules.
 
12. WAIVER OF JURY TRIAL.  THE GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, THE INVESTOR, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS GUARANTY
OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE GUARANTOR
AND THE INVESTOR.
 
13. Certain References.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.  The terms “herein”,
“hereof” or “hereunder” or similar terms used in this Guaranty refer to this
entire Guaranty and not only to the particular provision in which the term is
used.  Capitalized Terms used but not defined herein shall have the meaning
ascribed to such terms in the Purchase Agreement. References to any of the
Transaction Documents refers to  such documents as amended by the parties and as
attached hereto.
 
14. Miscellaneous.  This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement.  The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions. Captions are for the ease of
reference only and shall not affect the meaning of the relevant provisions.  The
meanings of all defined terms used in this Guaranty shall be equally applicable
to the singular and plural, masculine, feminine and generic forms of the terms
defined.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.
 


 

 
PACIFIC ENERGY DEVELOPMENT CORP.
 
 
By:                                                
Name:                                               
Title:                                               
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 